IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: DESIGNATION OF                          : No. 354 Judicial Classification Docket
 ADMINISTRATIVE JUDGE OF THE                    :
 CRIMINAL DIVISION OF THE COURT OF              :
 COMMON PLEAS OF ALLEGHENY                      :
 COUNTY, FIFTH JUDICIAL DISTRICT                :




                                          ORDER


PER CURIAM

       AND NOW, this 24th day of December 2018, it is hereby ORDERED as follows:


       This Court’s Order of December 27, 2013 designating the Honorable David R.

Cashman as Administrative Judge of the Criminal Division of the Court of Common Pleas

of Allegheny County, Fifth Judicial District, is vacated.


       In accord with Pa.R.J.A. No.706(d), the Honorable Jill E. Rangos is designated

Administrative Judge of the Criminal Division of the Court of Common Pleas of Allegheny

County, Fifth Judicial District, to serve for a term of three years or at the pleasure of this

Court, with this appointment taking effect January 2, 2019.


       Former President Judge Jeffrey A. Manning is designated President Judge

Emeritus.